Citation Nr: 1122036	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  05-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than August 31, 2003, for the assignment of a 10 percent disability evaluation for service-connected left quadriceps strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In February 2009, the Board remanded the case for further development.  The Board instructed the RO to adjudicate the claim of whether there was clear and unmistakable error in a February 1977 rating decision; notify the Veteran of the decision and of his appellate rights; and readjudicate the earlier effective date claim for the assignment of a 10 percent evaluation for left quadriceps strain, considering the determination in the clear and unmistakable error claim.  In a May 2010 rating decision, the RO determined that there was no clear and unmistakable error in the February 1977 rating decision which reduced the Veteran's evaluation from 10 percent disabling to non-compensably disabling.  In May 2010 letter accompanying the May 2010 rating decision, the RO notified the Veteran of its decision and of his appellate rights.  Subsequently, in a June 2010 supplemental statement of the case, the RO readjudicated the earlier effective date claim for the assignment of a 10 percent evaluation for left quadriceps strain, considering the determination in the clear and unmistakable error claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In a July 2010 telephone call to the RO, the Veteran sought a 21 day extension to submit evidence; the notation of this communication was received by the Board in December 2010.  Subsequently, in a February 2011 letter to the Veteran and his representative, the Board granted the motion to submit additional evidence and notified them that they had 21 days to submit additional evidence.  To date, no additional evidence has been submitted.  

The record indicates that the Minnesota Department of Veterans Affairs and the American Legion have both represented the Veteran and have submitted statements and briefs on his behalf during the pendency of this claim.  The record indicates that the Veteran is currently represented by Disabled American Veterans, who has provided a written brief and other argument on his behalf.  See VA Form 21-22 dated May 17, 2008, Informal Hearing Presentation dated February 9, 2009, and Pre-certification Review (in-lieu of VA Form 646) dated September 2, 2010.  


FINDINGS OF FACT

1.  In an unappealed May 2010 rating decision, the RO determined that a February 1977 rating decision reducing the Veteran's disability evaluation from 10 percent to non-compensable for service-connected left quadriceps strain did not contain clear and unmistakable error. 

2.  A December 1991 rating decision denying an increased evaluation for service-connected left quadriceps strain is final and binding. 

3.  The Veteran submitted a claim for an increased evaluation on August 31, 2004.  

4.  The evidence demonstrates that the Veteran's left quadriceps strain was manifested by slight instability one year prior to the date his claim was received. 


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 2003, for the assignment of a 10 percent disability evaluation for service-connected left quadriceps strain are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).

The notice required by the VCAA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Because the claim arises from the Veteran's disagreement with the effective date following the grant of an increased evaluation, VA has no duty to notify him of this downstream effective date issue.  See VAOPGCPREC 8- 2003, 69 Fed. Reg. 25180 (2004).  Additionally, because application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Earlier Effective Date

The Veteran asserts that he is entitled to an effective date earlier than August 31, 2003, for the award of the 10 percent evaluation for service-connected left quadriceps strain.  He contends that the award of the 10 percent evaluation should go back to the date he was discharged from service.  

The general rule with respect to the effective date for an award of increased compensation is that the effective date shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2010).  An exception to this rule applies where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the effective date will be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2010); VAOPGCPREC 12-98 (Sept. 23, 1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  Therefore, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2));

(3)  if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2010).  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides as follows: "(a) Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it [the formal claim] will be considered filed as of the date of receipt of the informal claim."

Thus, in fixing an effective date for an award of increased compensation, VA must make two determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§ 3.151(a) (2010).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a) (2010).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) (2010).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992).

By way of background, the RO, in an April 1972 rating decision, granted service connection for a left quadriceps strain and assigned a 10 percent evaluation, effective December 2, 1971, the day after the Veteran was discharged from active duty.  In a February 1977 rating decision, the RO reduced the disability rating of the Veteran's service-connected left quadriceps strain from 10 percent disabling to  noncompensable, effective May 1, 1977.  In a December 1991 rating decision, the RO continued the Veteran's disability rating for service-connected left quadriceps strain as noncompensably disabling.  Because the Veteran did not perfect timely appeals of the April 1972, February 1977, and December 1991 rating decisions; those determinations are therefore final.  See 38 U.S.C. § 4005(c) (1970), (1976); U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971), (1976); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  The Board notes that the April 1972, February 1977, and December 1991 rating decisions, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105 (2010).  

Notably, in a May 2010 rating decision, the RO determined that there was no clear and unmistakable error in the February 1977 rating decision which reduced the Veteran's evaluation from 10 percent disabling to non-compensably disabling.  The record reflects that the Veteran did not file a notice of disagreement with the denial of CUE in the prior rating decision.  Accordingly, the May 2010 rating decision pertaining to the CUE claim is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010) (In general, decisions of the RO that are not appealed in the prescribed time period are final).  

Following the most recent final denial of a higher disability rating in 1991, the Veteran filed a claim for increased evaluation on August 31, 2004.  There is no communication from the Veteran or his representative before that date, and certainly not one which could be construed as a claim for increased evaluation.   

In a November 2004 rating decision, the RO increased the disability evaluation for left quadriceps strain to 10 percent disabling, effective August 31, 2003.  The RO determined that the Veteran had been treated for his knee pain as early as October 29, 2002, therefore, the RO set the date of increase for the Veteran's disability as one year prior to the Veteran's date of claim.  

The Veteran asserts that the effective date should be from the date of service discharge.  In determining entitlement to an earlier effective date, the Board must first consider when the Veteran filed his claim for an increased evaluation.   On review of the record, the Board does not find any evidence that could be construed as a claim, formal or informal, for an increased evaluation prior to August 31, 2004.  
See Servello, supra.

As August 31, 2004, is the proper date of the Veteran's claim for an increased evaluation, the Board must now look to the evidence to determine when it was "factually ascertainable" that the criteria for a 10 percent evaluation were met.  In making this determination, the Board will consider evidence beginning August 31, 2003, which is 1-year prior to the date of claim and the earliest possible effective date under the circumstances of this case.

Regarding when a factually ascertainable increase in disability occurs, the Board 
notes that disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service- connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  In determining when it is factually ascertainable that an increase in disability has occurred, the term "increase" means increase to the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

The Veteran's disability has been evaluated under Diagnostic Code 5257 which provides for a 10 percent rating for knee impairment with slight recurrent subluxation or lateral instability, a 20 percent rating for knee impairment with moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Words such as "slight", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).  

The Board observes in passing that "slight" is defined as "small in size, degree, or amount; of small importance."  See Webster's New World Dictionary, Second College Edition (1999), 1038.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id. at 704.  "Severe" is generally defined as "extremely intense." Id. at 1012. 

The evidence includes VA treatment records dated from October 29, 2002 at which time the Veteran complained of persistent knee pain.  He tried to use a knee sleeve without much improvement.  He denied any instability of the knee or swelling, and indicated that the disability was slowly progressive.  On evaluation of the left knee, there were no inflammatory changes noted.  An assessment of left knee pain, probably degenerative disease was noted.  

A February 2003 VA treatment record noted the Veteran's complaints of ongoing knee pain and swelling usually after working on his feet all day.  

An August 2003 treatment record noted x-rays of the left knee were normal, pain fluctuated from five to seven, and there was occasional knee buckling.  Additionally, the Veteran was able to ambulate without assistive devices, he was antalgic to the left, and there was mild swelling on the medical aspect of the left knee.  He demonstrated full range of motion, McMurray test was negative, pain pressure was about 4.2, and squat test was positive.  

The earliest date as of which an increased rating may be granted is one year prior to date a claim for an increased rating is received, provided that it is factually ascertainable that an increase in disability has occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).  Here, the RO assigned an effective date for the increased rating of 10 percent one year prior to the date the claim for an increased rating was received.    As the RO assigned the earliest effective date allowed by law, the Veteran's claim for an effective date earlier than August 31, 2003, must be denied.


ORDER

Entitlement to an effective date earlier than August 31, 2003, for the assignment of a 10 percent disability evaluation for service-connected left quadriceps strain is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


